DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 10 and 12-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al (US2004/0222210) in view of Balderson (US4859835).
Lin et al discloses a layered heater (12, 26, 28, 30, 32, 34, 36; para. 0033) comprising a sensor layer (38) formed by a layered process (para. 0017, 0034) and comprising a plurality of independently controllable zones (para. 0016, lines 14-22; para. 0031), a resistive heating layer (44), wherein the independently controllable zones of the sensor layer are comprised of the same material (para. 0034), a substrate (26), a first (30), second (34), and third dielectric .  
Claims 7, 8, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al in view Balderson, as applied to claims 1, 6, 14, and16 above, and further in view of Kaastra (US2009/0107988) and Russeger (US7361869).
Lin et al in view of Balderson discloses all of the recited subject matter except a resistive heating layer formed by thermal spraying, a track formed by laser removal, sensor layer tracks cross (perpendicular to) resistive heating layer tracks and tracks having a narrower width. Kaastra discloses a resistive heating layer formed by thermal spraying and a track formed by laser removal (column 4, lines 9-13) and Russeger discloses sensor layer tracks cross (perpendicular to) resistive heating layer tracks and tracks having a narrower width (paragraph 29, Figure 1). It would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the invention to have included a resistive heating layer formed by thermal spraying and a track formed by laser removal as taught by Kaastra along with the sensor layer tracks which cross (perpendicular to) resistive heating layer .
Claims 9, 11 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al in view of Balderson as applied to claims 1, 10, 14 above, and further in view of GB-1117843 in view of Chen et al (US5886860).
Lin et al in view of Balderson discloses all of the recited subject matter except an over temperature detection circuit connected to the resistive heating layer and having a sensor layer and electromechanical relay wherein the resistor and electromechanical relay are in parallel with the sensor layer. GB-1117843 discloses an over temperature detection circuit (page 2, lines 23-34) connected to a resistive heating layer and having a sensor layer (Figure 4) and electromechanical relay (3) and Chen et al discloses wherein the resistor and electromechanical relay are in parallel with the sensor layer (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included an over temperature detection circuit connected to the resistive heating layer and having a sensor layer and electromechanical relay as disclosed by GB-1117843 wherein the resistor and electromechanical relay are in parallel with the sensor layer as disclosed by Chen et al in the layered heater of Lin et al in view of Balderson because, an over temperature detection circuit connected to the resistive heating layer and having a sensor layer and electromechanical relay wherein the resistor and electromechanical relay are in parallel with the sensor layer allows for a more uniform heating.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779.  The examiner can normally be reached on 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






stf								/SHAWNTINA T FUQUA/
July 24, 2021							Primary Examiner, Art Unit 3761